59 N.Y.2d 739 (1983)
Marine Midland Bank, N. A., Plaintiff,
v.
Edward T. Bowker, Defendant and Third-Party Plaintiff-Appellant. John F. Byrne, Doing Business as Jack Byrne Ford & Mercury, et al., Third-Party Defendants-Respondents.
Court of Appeals of the State of New York.
Argued April 26, 1983.
Decided May 10, 1983.
Paul M. Whitaker for appellant.
Karl H. Schrade for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS. Taking no part: Judge FUCHSBERG.
Order affirmed, with costs, for the reasons stated in so much of the opinion by Justice HOWARD A. LEVINE at the Appellate Division as regards the subject matter jurisdiction of County Court (89 AD2d 194).